 
EXHIBIT 10.04(b)
 
AMENDMENT NO. 2 TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT NO. 2 dated as of the 1st day of January, 2012, amends the
MANAGEMENT AGREEMENT made as of the 1st day of January, 2004, as amended by
Amendment No. 1 to the Management Agreement, dated as of the 10th day of
October, 2006 (together, the “Management Agreement”) among CERES MANAGED FUTURES
LLC (formerly Demeter Management Corporation), a Delaware limited liability
company (the “General Partner”), MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL
L.P. (formerly Morgan Stanley Spectrum Technical L.P.), a Delaware limited
partnership (the “Partnership”) and WINTON CAPITAL MANAGEMENT LIMITED, a United
Kingdom company (the “Trading Advisor”).  Terms used and not otherwise defined
herein have the meanings ascribed to such terms in the Management Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the General Partner, the Partnership and the Trading Advisor wish to
amend the Management Agreement to increase the amount of leverage used to manage
the allocated portion of the Partnership’s Net Assets and to reflect a change in
the Trading Advisor’s management fee compensation (from a 2% annual rate to an
1.5% annual rate).
 
NOW, therefore, the parties agree as follows:
 
1.  The following sentence shall be added to Section 2(a) of the Management
Agreement:
 
“As set forth herein, the allocation of the Partnership’s Net Assets to the
Trading Advisor will be made to the Trading Program, provided that the General
Partner and the Partnership agree that the amount of leverage applied to the Net
Assets of the Partnership allocated to the Trading Advisor by the General
Partner shall be up to (but not in excess of) 1.5 times the Net Assets of the
Partnership allocated to the Trading Advisor by the General Partner (the
“Trading Level”), unless otherwise agreed by the parties hereto in writing.  The
Trading Advisor shall trade the Partnership’s Net Assets on the basis of the
Trading Level.”
 
2.  Section 6(a)(i) of the Management Agreement shall be deleted and replaced by
the following:
 
“A monthly management fee, without regard to the profitability of the Trading
Advisor’s trading for the Partnership’s account, equal to 1/12 of 1.5% (a 1.5%
annual rate) of the Partnership’s “Net Assets” allocated to the Trading Advisor
(as defined in Section 7(d)(1) of the Limited Partnership Agreement) as of the
opening of business on the first day of each calendar month, commencing with the
month in which the Partnership begins to receive trading advice from the Trading
Advisor pursuant to this Agreement.”
 
3.  In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.  This Amendment No. 2 shall be governed and construed in accordance with the
laws of the State of New York.
 
5.  This Amendment No. 2 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.
 
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 
 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Amendment No. 2 has been executed for and on behalf of
the undersigned as of the day and year first above written.
 

  CERES MANAGED FUTURES LLC                  
 
By
/s/ Walter Davis        Walter Davis       President                     MORGAN
STANLEY SMITH BARNEY SPECTRUM       TECHNICAL L.P.              By:  Ceres
Managed Futures LLC        (General Partner)                      By /s/ Walter
Davis        Walter Davis        President                      WINTON CAPITAL
MANAGEMENT LIMITED                     By  /s/ Rajeev Patel        Rajeev Patel
      Director, Winton Capital Management Limited   

 
 
 
 
-3-


--------------------------------------------------------------------------------

 